Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1 and 18, the closest prior art is to Hara ‘132 and Eckl each of which discloses pressing embossments into filter media, creasing the filter media to form a plurality of pleat panels including embossments and assembling multiple pleat panels into a filter media pack (FIG. 1 of Hara ‘132; FIG. 5 of Eckl).  Neither Hara ‘132 nor Eckl teach or reasonably suggest pressing embossments into the filter media repeatedly with stamping dies comprising a pair of plates movable toward and away from each other as recited in claims 1 and 18.  While Baensch discloses pleating a continuous flat material by producing crease lines using upper and lower reciprocating dies and separate transport rollers, the dies only form the crease lines between pleat panels and not embossed features on the pleat panels.  In addition, the transport rollers of Baensch are downstream of the dies which form the creases (FIG. 1 of Baensch).  Baensch therefore teach away from forming embossed features on the pleat panels since the transport rollers would compress the embossed features (See ¶ 13 of the Calcaterra Rule 132 Declaration).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 18.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 or 18 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 18 is deemed non-obvious.  Claims 2-17, 20, 21, 24 and 27-30 depend either directly or indirectly from claim 1 and claims 19, 22, 23, 25, 26 and 31-34 depend either directly or indirectly from claim 18.  These dependent claims are therefore also deemed non-obvious for the reasons set forth above with respect to claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746